       Case 1:18-cv-05352-ALC-KNF Document 40 Filed 09/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HERBERT,
                                                                                   9/2/2020
                                Plaintiff,
                                                                  18-cv-05352-ALC-KNF
                        -against-
                                                                  ORDER
 S. CARTER ENTERPRISES, LLC, ET AL.,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        On August 25, 2020, the Court ordered Plaintiff to show cause by September 1 2020, as

to why this action should not be dismissed without prejudice for failure to prosecute pursuant to

Fed. R. Civ. P. 41(b). ECF No. 39. Such showing was not made. Accordingly, this case is

dismissed without prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). See

LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that

Rule 41(b) also gives the district court authority to dismiss a plaintiff's case sua sponte for failure

to prosecute . . .”).

SO ORDERED.

Dated:      September 2, 2020
            New York, New York

                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
